                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION


UNITED STATES OF AMERICA                       §
                                               §
     V.                                        §     CRIMINAL NO. 4:18-CR-311
                                               §
MARQUIS HOLMES,                                §
                                               §


                         ORDER SETTING RESTITUTION HEARING

          Pursuant to 18 U.S.C. § 3663, the Court intends to order that Defendant Marquis Holmes

make restitution to his victim(s).

          The Court, having reviewed the Government's Unopposed Motion to Set a Restitution

Hearing, ORDERS the hearing set for _S_e,_�
                                          __4_c,___/_O__, 2020.c+                 ;1:oo ,,_,,,,.,
          The Clerk shall enter this Order and provide a copy to all parties.


          SIGNED on this the    ).lJ-    day of May, 2020, at Houston, Texas.




                                                        SIM �AKE
                                                        UNITED STATES DISTRICT JUDGE
